DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the refrigeration circuit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the desiccant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, it recites that LNG is passed through the heat exchanger for cooling, however the specification and drawings (2 in figure 3) indicate that a gaseous natural gas stream is passed through the heat exchanger (7) for liquefaction to produce the LNG stream.  This appears to be a typographical error and should also be corrected in paragraph 53 of the specification.  
Regarding claim 17, this should also be corrected for clarity if claim 15 is amended regarding the LNG stream, to indicate that this is the stream that has been liquefied by the heat exchanger.  Claims 18-20 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puranik et al. (2015/0343417 A1).
Puranik et al. ‘417 teach a refrigeration circuit (8) comprising a compressor (square in figure 1), a downstream condenser (12), a downstream heat exchanger (evaporator 10), a source of single component refrigerant (4) connected to the circuit upstream of the condenser and downstream of the heat exchanger, and a molecular sieve drier (2) for removing moisture from the refrigerant before it enters the circuit (see figure 1, paragraphs 2, 7, 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (4,065,278) in view of Puranik et al. ‘417.
Newton et al. ‘278 disclose a natural gas liquefaction plant comprising a refrigeration circuit (68,84,87,90) including a compressor (60,62), a downstream condenser (64), a downstream heat exchanger (12) and a source of single-comonent propane refrigerant (97), and a natural gas source (10), wherein the natural gas is indirectly cooled in the heat exchanger to produce liquefied natural gas.  The plant also includes a second refrigeration circuit (138,109) including a compressor (100,102), a downstream condenser (106,104), a downstream main heat exchanger (50), and a source of multi-component (nitrogen/methane/ethylene/propane) refrigerant (140), wherein the natural gas source is also cooled in the main heat exchanger to produce liquefied natural gas (see figure, col. 2, lines 31-58, col. 4, line 31 to col. 5, line 60).  The instant claims differ from the disclosure of Newton et al. ‘278 in that the refrigerant sources include a molecular sieve desiccant, that the refrigerant circuit is at ambient temperature when refrigerant is added, and that the LNG stream comprises 87-97 mole % methane.  
Puranik et al. ‘417 disclose a refrigerant source drier as described in paragraph 10 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the refrigerant sources of Newton et al. ‘278 by including a desiccant drier in order to provide a means for preventing excess moisture from being introduced into the circuits which could cause corrosion or blockage of an expansion device.  Regarding the refrigerant introduction temperature, Puranik et al. ‘417 and Newton et al. ‘278 (multi-component refrigerant) each disclose introducing refrigerant upstream of the compressor, which would be at or near ambient.  One having ordinary skill in the art would have known to introduce refrigerant at ambient temperature in order to simplify the process by not needing heating or cooling to match make-up refrigerant to the circuit refrigerant and to achieve the expected result of a smooth refrigerant temperature profile before and after make-up addition.  Absent a proper showing of criticality or unexpected results, the mole % of methane in the liquefied natural gas product is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to meet a desired specification for an end use.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. ‘278 in view of Puranik et al. ‘417 as applied to claims 1 and 8 above, and further in view of Rosen (5,240,483).
Newton et al. ‘278 in view of Puranik et al. ‘417 disclose all of the limitations of the claims except that the moisture removal unit is removably attached to the refrigeration circuit.  Rosen ‘483 discloses a refrigerant desiccant drier (20) comprising a removable cartridge with standard fluid fittings (30) (see figures, abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the desiccant cartridge of Puranik et al. ‘417 by using the removable cartridge of Rosen ‘483 in order to provide a device that can be easily and quickly installed and removed in the refrigerant supply line.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose refrigerant driers and refrigeration cycles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl